      Case 2:20-cv-01891-KJM-AC Document 13 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL SAMUEL JOHNSON,                               No. 2:20-cv-1891 KJM AC P
12                       Petitioner,
13            v.                                         ORDER
14    CDCR,
15                       Respondent.
16

17          Petitioner has filed a document seeking to add additional claims and attachments to his

18   petition, ECF No. 12, which the court will construe as a motion to amend the petition.

19          By findings and recommendations filed December 15, 2020, the undersigned

20   recommended that the petition be denied without prejudice to filing the claims in a new action

21   under 42 U.S.C. § 1983. ECF No. 11. The request to amend the petition does not alter this

22   recommendation, as it fails to include a proposed amended petition and therefore does not

23   demonstrate that an amended petition would cure the defects identified in the findings and

24   recommendations. Moreover, to the extent the motion makes additional factual allegations, they

25   relate to plaintiff’s conditions of confinement, as do his additional requests for injunctive relief.

26   ECF No. 12 at 1-2. As outlined in the findings and recommendations, claims related to

27   petitioner’s conditions of confinement are not properly brought in habeas. See ECF No. 11 at 2.

28   ////
                                                         1
     Case 2:20-cv-01891-KJM-AC Document 13 Filed 01/06/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The motion to amend the petition, ECF No. 12, is DENIED.
 3         2. Petitioner shall have fourteen days from the service of this order to file objections to
 4   the December 15, 2020 findings and recommendations.
 5   DATED: January 6, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
